t c memo united_states tax_court alan l main petitioner v commissioner of internal revenue respondent docket nos filed date alan l main pro_se kelly r morrison-lee for respondent memorandum opinion foley judge after concessions the remaining issue for decision is whether petitioner’s and overpayments which are barred by the statute_of_limitations may offset petitioner’s income_tax_liability the parties submitted these cases fully stipulated pursuant to rule background during and petitioner received taxable_income from wages and other sources but did not file federal_income_tax returns relating to those years on date respondent sent petitioner notices of deficiency with respect to respondent determined that petitioner was liable for a deficiency and additions to tax for failure_to_file a return pursuant to sec_6651 failure to timely pay tax pursuant to sec_6651 and failure to pay estimated income_tax pursuant to sec_6654 with respect to respondent determined that petitioner was liable for a deficiency and sec_6651 and additions to tax after the issuance of the notices of deficiency petitioner submitted federal_income_tax returns relating to and reporting overpayments on date petitioner while residing in gaithersburg maryland filed petitions with this court relating to the notices of deficiency on date this court granted the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure parties’ joint motion to consolidate for trial briefing and opinion discussion while petitioner readily acknowledges that the statute_of_limitations bars a refund of the and overpayments he contends that it is only just and fair that his outstanding tax_liability for be discharged we do not have jurisdiction over the tax_year see sec_6213 sec_6512 and accordingly petitioner is not entitled to relief contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
